By the Court.
This case comes within Keith v. Kibbe, 10 Cush. 35. The plaintiffs’ book of original entries was inadmissible as to the only question in contention between the parties before the jury, which was, whether the work was done on the credit of the defendant.
The instructions of the court permitted the jury to weigh this evidence in connection with other facts in proof. As we cannot know that it did not materially influence the verdict, the defendant is entitled to a new trial. Exceptions sustained.